HOMER C. MITTELSTADT, Corporation Counsel, Eau Claire County
You request my opinion on whether the function of a county board carried on through its resource planning and zoning committee, or by any other committee designated to perform the functions of a resource planning and zoning committee, may continue in reference to the enforcement of existing county zoning laws and zoning maps, if the county becomes a member of a regional planning commission, which is organized under the provisions of sec. 66.945 Stats.
Although sec. 59.97 (1), (2) and (3), Stats., as created by ch. 77, Laws of 1967, appeared to provide ample general authority to counties to plan for their physical development, the statute also specifically excluded the application of such provisions to counties which were "included in a regional planning area under a regional planning program adopted pursuant to s. 66.945" and which were "included in a regional planning program organized pursuant to s. 66.945." Sec. 59.97 (1) and (2), Stats. In my opinion, this language was not intended to frustrate the power of counties to enact and administer their zoning laws, which power long antedated the enactment of ch. 77, Laws of 1967. Such conclusion is supported by the fact that the 1967 changes were almost exclusively planning law additions to the existing county zoning statute, and no substantive changes were made to the basic county zoning law then in existence. In addition, a reading of sec. 66.945, Stats., also makes it evident that, although plans, etc., developed by a regional planning commission may assist a county in its zoning, the commission itself plays no active role as a zoning authority.
However, there has been confusion and disagreement over the effect of these statutory provisions as they relate to a county's power to engage in certain planning activities.
Although the above-described language in sec. 59.97 (1) and (2), Stats., has tended to restrict county planning in those counties included in a regional planning area under a regional planning program organized pursuant to see. 66.945, Stats., the *Page 222 
restrictive language was recently deleted from sec. 59.97, Stats., by ch. 224, Laws of 1971, effective April 12, 1972. Therefore, this most recent enactment appears to have resolved your question for the future. I emphasize again, however, that, even before the repeal of these provisions, they were not viewed by this office as removing the zoning power or zoning procedures from the hands of county governments located within the boundaries of a regional planning commission.
RWW:JCM